       Case 4:18-cv-00094-DN-DBP Document 2 Filed 12/13/18 Page 1 of 12




GARY L. JOHNSON [4353]
JENNIFER H. MASTROROCCO [11206]
RICHARDS BRANDT MILLER NELSON
Attorneys for Plaintiff
Wells Fargo Center, 15th Floor
299 South Main Street
P.O. Box 2465
Salt Lake City, Utah 84110-2465
E-Mail: gary-johnson@rbmn.com
        jennifer-mastrorocco@rbmn.com
Telephone: (801) 531-2000
Fax No.: (801) 532-5506

                      IN THE UNITED STATES DISTRICT COURT

      DISTRICT OF UTAH, SOUTHERN REGION OF THE CENTRAL DIVISION

THE HORACE MANN COMPANIES,

       Plaintiff,                                   COMPLAINT FOR DECLARATORY
                                                              RELIEF
vs.
                                                        Civil No. ___________________
MARIE MADSEN, an individual,
                                                           Judge ________________
KAWASAKI MOTORS CORP., U.S.A., a
Delaware corporation; and KAWASAKI
HEAVY INDUSTRIES, LTD., a Japanese
corporation,

       Defendants.

               Plaintiff The Horace Mann Companies (referred to hereinafter as “Horace

Mann”), by and through its counsel of record, Gary L. Johnson and Jennifer H. Mastrorocco of

RICHARDS BRANDT MILLER NELSON, and pursuant to 28 U.S.C. § 2201 and Rule 57 of the

Federal Rules of Civil Procedure, hereby complains and alleges against defendants Kawasaki

Motors Corp., U.S.A., Kawasaki Heavy Industries, LTD., (collectively referred to hereinafter as

(“Kawasaki”), and Marie Madsen, and for causes of action alleges as follows:
         Case 4:18-cv-00094-DN-DBP Document 2 Filed 12/13/18 Page 2 of 12




                                         INTRODUCTION

                1.      This action is filed pursuant to the Declaratory Judgments Act, 28 U.S.C.

§ 2201, et. seq. and Horace Mann seeks an Order from this Court declaring its duties and

responsibilities under a Contract of Insurance issued by Horace Mann to defendant Lynn

Madsen.

                                          JURISDICTION

                2.      Horace Mann is an insurance company incorporated in the state of Illinois,

with its principal place of business in Springfield, Illinois.

                3.      Marie Madsen is an individual who, at all resident times, was a resident of

the State of Utah.

                4.      Kawasaki Motors Corp., U.S.A. is a Delaware corporation, with its

principle place of business in California, engaged in the manufacturing, marketing, and selling of

personal watercrafts.

                5.      Kawasaki Heavy Industries, Ltd. is an international corporation doing

business in the United States of America, with its principal place of business located in Tokyo,

Japan.

                6.      This matter is based on 28 U.S.C. §§ 1332(a), 2201 and 2202, as this suit

prays for declaratory judgment, is between citizens of different states, and the amount in

controversy exceeds the sum of seventy-five thousand dollars ($75,000), exclusive of interest

and costs.

                7.      Venue is proper in this district pursuant to 28 U.S.C. § 13391(a), in that a

substantial part of the events or omissions giving rise to the contested issues in this case occurred


                                                   2
       Case 4:18-cv-00094-DN-DBP Document 2 Filed 12/13/18 Page 3 of 12




in the District of Utah, Marie Madsen is a Utah resident, and the case seeks a declaratory

judgment concerning an insurance contract to be interpreted under Utah law.

                                   FACTUAL ALLEGATIONS

                                    The Contract of Insurance

               8.      Horace Mann issued to Lynn Madsen and Marie Madsen a Homeowners

Policy (Policy No. 001663501) HO 0003 09 08 which provides property coverages and liability

coverages in a single form (“the Contract of Insurance”). The Contract of Insurance had a policy

period from October 3, 2014 to October 3, 2015. (A copy of the Contract of Insurance is

incorporated into this Complaint as Exhibit 1.)

               9.      Coverage L, which is the principal liability coverage provides that Horace

Mann will pay, up to the “limit” that applies, all sums for which an “insured” is legally liable

because of “bodily injury” caused by an “occurrence” to which “this coverage applies.” Horace

Mann further states in the Insuring Agreement in Coverage L that it “will defend the suit seeking

damages if the suit resulted from ‘bodily injury’ or ‘property damage’ caused by an ‘occurrence’

to which this coverage applies.”

               10.     Coverage L contains an exclusions section. The general exclusions

section contains exclusions a-n. Exclusion c provides that the insurance does not apply to:

   c. “Bodily injury” or “property damage” arising out of:

       (1) the ownership or leasing of a “motorized vehicle” or “watercraft” by
   an “insured”;

      (2) the operation, maintenance, use, occupancy, loading, or unloading of a
   “motorized vehicle” or “watercraft” by any person;

       (3) the entrustment or loaning of a “motorized vehicle” or “watercraft” by
   an “insured” to any person; or

                                                  3
       Case 4:18-cv-00094-DN-DBP Document 2 Filed 12/13/18 Page 4 of 12




       (4) an “insured’s” negligent supervision of or failure to supervise any
   person with respect to a “motorized vehicle” or “watercraft.”

               11.     Coverage L also contains a section entitled “Incidental Liability

Coverages.” This section of Coverage L contains eight (8) specific grants of coverages in

different areas. Paragraph No. 8 is entitled “Watercraft.”

               Paragraph 8 in the Incidental Liability Coverages section provides that “subject to
   the limitations set forth in b. and c. below,” Horace Mann will pay for bodily injury that
   arises out of a “watercraft” that:

                                          ***

   (3) is not a sailing vessel and is powered by:
       a. an inboard or inboard-outdrive engine or motor, including an engine or
   motor that powers a waterjet pump, of:
               (1) 50 horsepower or less if not owned by an “insured”; or
               (2) more than 50 horsepower if not owned by or rented to an
   “insured”; or

                                          ***

       b. the coverage described in a. above applies only to a “watercraft” that,
   at the time of the “occurrence”, is not being:
               (1) rented to others; ….


               12.     The term “bodily injury” is defined in the homeowners policy form to

mean “bodily injury to a person and includes sickness, disease, or death. This also includes

required care and loss of services.” The term “occurrence” is defined in the policy to mean “an

accident, including repeated exposure to similar conditions, that results in ‘bodily injury’ or

‘property damage’ during the policy period.”

               13.     The term “watercraft” is defined in the homeowners coverage form for

purposes of its use in the Liability Coverages of the policy, to mean “an apparatus or a device


                                                 4
        Case 4:18-cv-00094-DN-DBP Document 2 Filed 12/13/18 Page 5 of 12




primarily designed to be propelled on or in water by engine, motor, or wind, but does not

include”: model watercraft, hovercraft, model hovercraft, a motorized vehicle, and aircraft, or a

model aircraft.

                                          Underlying Lawsuit

                  14.   On October 26, 2016, Kenneth Rider and Natalie Rider, legal guardians of

N.R., a then minor, filed a lawsuit in the United States District Court for the District of Utah

against Kawasaki Motors Corp., USA, Kawasaki Heavy Industries, Ltd., and H2O Zone, LLC

(“Underlying Lawsuit”).

                  15.   Plaintiffs filed an amended complaint on December 2, 2016 in the

Underlying Lawsuit. The allegations in the amended Complaint are that Kawasaki Motors Corp.

and Kawasaki Heavy Industries (collectively “KMC”) designed, manufactured, marketed and

sold a Kawasaki STX-15f personal watercraft to defendant H2O Zone.

                  16.   According to the allegations in the Underlying Lawsuit, at some point on

or before July 16, 2015, H2O Zone rented out the Kawasaki STX-15f allegedly without

providing proper safety equipment, instruction or warnings. (Amended Complaint at ¶ 13-14, a

copy of which is incorporated into this Complaint as Exhibit 2.)

                  17.   On July 16, 2015, Nicole Wells was a passenger onboard the rented STX-

15f, which was being operated by Marie Madsen on Lake Powell, within the state of Utah. (Id.

at ¶ 14.)

                  18.   While riding the STX-15f, Nicole Wells slid off the seat, falling directly

behind the watercraft in close proximity to the jet thrust of the jet drive propulsion system. (Id.

at ¶ 15.)


                                                  5
       Case 4:18-cv-00094-DN-DBP Document 2 Filed 12/13/18 Page 6 of 12




               19.     According to the allegations in the amended complaint, Nicole Wells was

violently struck by the jet stream emanating from the jet nozzle protruding from the rear of the

Kawasaki STX-15f. (Id. at ¶ 16.)

               20.     Nicole Wells alleges she was seriously injured from this incident, and that

she has suffered and will continue to suffer pain, discomfort, disability, loss of enjoyment of life,

inconvenience, and other general damage, and that she has suffered economic and financial

harms and losses. (Id. at ¶21.)

               21.     On September 24, 2018, Kawasaki Motors Corp. filed an Amended

Answer to the Amended Complaint and also filed a Crossclaim and Third-Party Complaint. The

Third-Party Complaint (“TPC”) named as third-party defendants Natalie Rider, plaintiff’s

mother, and Marie Madsen. (TPC, a copy of which is incorporated into this Complaint as

Exhibit 3.)

               22.     At paragraph 4 of the TPC, KMC specifically alleges:

   4. By this Third-Party Complaint/Crossclaim, KMC seeks to have the
   negligence or fault of Natalie Rider and Marie Madsen determined and
   apportioned to them. Natalie Rider’s fault will be deducted from the recovery
   in this action, if any, and Marie Madsen’s fault will be apportioned to her and
   will be paid by her to the plaintiff, if any. Should KMC be required to pay
   more than its apportioned fault, KMC will recover contribution from them if
   and to the extent that KMC is required to pay an amount to satisfy a judgment
   for plaintiffs that exceeds its proportionate share of fault, if any. The Court
   has jurisdiction under U.S.C. § 1332 and venue is proper in this district.

(TPC at ¶ 4, a copy of which is incorporated into this Complaint as Exhibit 3.)

               23.     According to the allegations in the TPC, Nicole Wells, Natalie Rider and

Marie Madsen all participated in an outing at Lake Powell that included the use of a “personal




                                                  6
        Case 4:18-cv-00094-DN-DBP Document 2 Filed 12/13/18 Page 7 of 12




watercraft that had been rented by H2O Zone to John Nichols, one of the organizers of the Lake

Powell outing.” (Id. at ¶ 5.)

                24.    Further, at paragraph 8 of the TPC, Kawasaki alleges:

    8. According to the testimony of many individuals, Marie Madsen operated
    the personal watercraft in a manner that caused Nicole Wells to fall off.
    Marie Madsen either intentionally caused Nicole Wells to fall from the
    personal watercraft or she operated it recklessly, accelerating abruptly without
    first confirming that Nicole Wells was seated securely, holding on
    appropriately to the personal watercraft and was otherwise prepared to ride.
    The physical evidence and testing results, as well as the testimony of other
    witnesses, confirms that Wells was either not holding on at all, was not ready,
    or was not properly holding on; but nonetheless Marie Madsen accelerated
    with sufficient force to throw her off the craft. Marie Madsen did not look
    back to confirm that Wells was prepared.

(Id. at ¶ 8.)

                25.    At paragraph 11 of the TPC, Kawasaki again alleges that if Kawasaki is

found to be jointly, and severally liable to plaintiffs, then Marie Madsen should be liable to

Kawasaki under the doctrine of contribution among joint tortfeasors for her proportionate share

of negligence or fault. (Id. at ¶ 11.)

                                  FIRST CAUSE OF ACTION
   (Limitations in Incidental Liability Coverages Bars Coverage Under Contract of Insurance)

                26.    Horace Mann incorporates by reference the allegations in paragraphs 1-25

above as though fully set forth herein.

                27.    The coverage available to Marie Madsen under the Contract of Insurance

is limited by the conditions, limitations and exclusions in the Contract of Insurance.

                28.    Coverage L of the Contract of Insurance contains a section entitled

“Incidental Liability Coverages.” This section of Coverage L contains eight (8) specific grants

of coverages in different areas. Paragraph No. 8 is entitled “Watercraft.”

                                                 7
       Case 4:18-cv-00094-DN-DBP Document 2 Filed 12/13/18 Page 8 of 12




                29.     Paragraph 8 of the Incidental Liability Coverages section provides that

“subject to the limitations set forth in b. and c. below,” Horace Mann will pay for bodily injury

that arises out of a “watercraft” that:

                                          ***

    (3) is not a sailing vessel and is powered by:
        a. an inboard or inboard-outdrive engine or motor, including an engine or
    motor that powers a waterjet pump, of:
                (1) 50 horsepower or less if not owned by an “insured”; or
                (2) more than 50 horsepower if not owned by or rented to an
    “insured”; or

                                          ***

        b. the coverage described in a. above applies only to a “watercraft” that,
    at the time of the “occurrence”, is not being:
                (1) rented to others; ….


                30.     The allegations in the TPC are that the personal watercraft Marie Madsen

was driving when Nicole Wells was injured had been rented by H2O Zone to John Nichols, a

third-party not an insured under the Horace Mann policy. (Id. at ¶ 7.)

                31.     The plain and ordinary understanding of the words used in the Paragraph

No. 8 of the Incidental Liability Coverages section preclude coverage for the claims made by

KMC against Marie Madsen in the TPC.

                32.     There is an actual controversy between Horace Mann and KMC and Marie

Madsen concerning whether the allegations in the Underlying Lawsuit state claims for bodily

injury that are covered under the Contract of Insurance. That controversy is incapable of

resolution without judicial adjudication. Accordingly, Horace Mann has no plain, speedy and

adequate remedy in law and requires a declaratory judgment, adjudging that the claims made by

                                                 8
       Case 4:18-cv-00094-DN-DBP Document 2 Filed 12/13/18 Page 9 of 12




KMC against Marie Madsen in the TPC find no coverage under the Contract of Insurance

because they are excluded by Paragraph No. 8 of the Incidental Liability Coverages section.

                                 SECOND CAUSE OF ACTION
                            (No Occurence Under Contract of Insurance)

               33.     Horace Mann incorporates by reference the allegations in paragraphs 1-32

above as though fully set forth herein.

               34.     Coverage L, which is the principal liability coverage provides that Horace

Mann will pay, up to the “limit” that applies, all sums for which an “insured” is legally liable

because of “bodily injury” caused by an “occurrence” to which “this coverage applies.” Horace

Mann further states in the Insuring Agreement in Coverage L that it “will defend the suit seeking

damages if the suit resulted from ‘bodily injury’ or ‘property damage’ caused by an ‘occurrence’

to which this coverage applies.”

               35.     The term “bodily injury” is defined in the homeowners policy form to

mean “bodily injury to a person and includes sickness, disease, or death. This also includes

required care and loss of services.” The term “occurrence” is defined in the policy to mean “an

accident, including repeated exposure to similar conditions, that results in ‘bodily injury’ or

‘property damage’ during the policy period.”

               36.     The allegations of the TPC are that Marie Madsen either intentionally

caused Nicole Wells to fall from the personal watercraft or she operated it recklessly,

accelerating abruptly without first confirming that Nicole Wells was seated securely, holding on

appropriately to the personal watercraft and was otherwise prepared to ride. (Id. at ¶ 8.)

               37.     To the extent that it is shown that Marie Madsen intentionally caused

Nicole Wells to fall off, or Marie Madsen operated the personal watercraft such that the bodily

                                                 9
      Case 4:18-cv-00094-DN-DBP Document 2 Filed 12/13/18 Page 10 of 12




injury suffered by Nicole Wells was expected by or intended by Marie Madsen, then there would

be no occurrence for the claims made by KMC against Marie Madsen in the TPC.

               38.     There is an actual controversy between Horace Mann and KMC and Marie

Madsen concerning whether the allegations in the Underlying Lawsuit state claims for bodily

injury that are covered under the Contract of Insurance. That controversy is incapable of

resolution without judicial adjudication. Accordingly, Horace Mann has no plain, speedy and

adequate remedy in law and requires a declaratory judgment, adjudging that the claims made by

KMC against Marie Madsen in the TPC find no coverage under the Contract of Insurance

because they are excluded because there was be no occurrence.

                                   THIRD CAUSE OF ACTION
                      (Exclusion I Bars Coverage Under Contract of Insurance)

               39.     Horace Mann incorporates by reference the allegations in paragraphs 1-38

above as though fully set forth herein.

               1.      Exclusion i provides the insurance does not apply to:

   i. “bodily injury” or “property damage” that is:
   1) expected by, directed by or intended by an “insured”; …

   3) the result of an intentional and malicious act by or at the direction of an
   “insured.”

               40.     The allegations of the TPC are that Marie Madsen either intentionally

caused Nicole Wells to fall from the personal watercraft or she operated it recklessly,

accelerating abruptly without first confirming that Nicole Wells was seated securely, holding on

appropriately to the personal watercraft and was otherwise prepared to ride. (Id. at ¶ 8.)

               41.     To the extent that it is shown that Marie Madsen intentionally caused

Nicole Wells to fall off, or Marie Madsen operated the personal watercraft such that the bodily

                                                10
      Case 4:18-cv-00094-DN-DBP Document 2 Filed 12/13/18 Page 11 of 12




injury suffered by Nicole Wells was expected by or intended by Marie Madsen, then exclusion i

would bar coverage for the claims made by KMC against Marie Madsen in the TPC.

               42.    There is an actual controversy between Horace Mann and KMC and Marie

Madsen concerning whether the allegations in the Underlying Lawsuit state claims for bodily

injury that are covered under the Contract of Insurance. That controversy is incapable of

resolution without judicial adjudication. Accordingly, Horace Mann has no plain, speedy and

adequate remedy in law and requires a declaratory judgment, adjudging that the claims made by

KMC against Marie Madsen in the TPC find no coverage under the Contract of Insurance

because they are excluded by exclusion i.

               WHEREFORE, Horace Mann prays for judgment against all defendants as

follows:

               1.     On the first cause of action, judgment by the Court that the scope of

coverage available under the Contract of Insurance attached as Exhibit 1 excludes coverage for

the claims made by KMC in the TPC of the Underlying Lawsuit against Marie Madsen because

they are excluded by Paragraph No. 8 of the Incidental Liability Coverages section.

               2.     On the second cause of action, judgment by the Court that the scope of

coverage available under the Contract of Insurance attached as Exhibit 1 excludes coverage for

the claims made by KMC in the TPC of the Underlying Lawsuit against Marie Madsen because

there was no occurrence.

               3.     On the third cause of action, judgment by the Court that the scope of




                                               11
      Case 4:18-cv-00094-DN-DBP Document 2 Filed 12/13/18 Page 12 of 12




coverage available under the Contract of Insurance attached as Exhibit 1 excludes coverage for

the claims made by KMC in the TPC of the Underlying Lawsuit against Marie Madsen because

exclusion i bars coverage.

               4.      Judgment by the Court that Horace Mann is entitled to costs incurred in

pursuit of these claims and for such other and further legal and/or equitable relief as the Court

deems just and proper.

       DATED this 13th day of December, 2018.


                                              RICHARDS BRANDT MILLER NELSON



                                              /s/ Jennifer H. Mastrorocco
                                              Gary L. Johnson
                                              Jennifer H. Mastrorocco
                                              Attorneys for Plaintiff




                                                 12
